UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Patrick F. Quan The Growth Fund of America, Inc. P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Growth Fund of America® [photo of peaches hanging fromtree branches] Special feature Focusing on companies that can produce now and over the long term See page 6 Annual report for the year ended August 31, 2012 The Growth Fund of America invests in a wide range of companies that appear to offer superior opportunities for growth of capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % –1.12 % % The total annual fund operating expense ratio is 0.71% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. Results for other share classes can be found on page 3. Refer to the fund prospectus and the Risk Factors section of this report for more information on risks associated with investing in the fund. Fellow investors: Despite a steady stream of challenging headlines on a range of issues — from European sovereign debt, to growth in China, to fiscal concerns in the U.S. —the stock market climbed the proverbial “wall of worry” and had good returns for the 12 months ended August 31, 2012. There were periods of volatility, but the power of monetary easing by the Federal Reserve, and the strength of good fundamentals for certain individual stocks, overcame these concerns. During the period, The Growth Fund of America (GFA) posted a total return of 13.1%. On an absolute basis, the return was satisfactory. On a relative basis, the fund trailed the 18.0% return of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. As shown in the chart below, the fund trailed three of the four Lipper indexes we use to measure GFA’s progress but was in line with the 13.1% average of the four. For added perspective, we note how difficult stock markets were outside the U.S. in this period. The MSCI All Country World Index ex USA returned –1.4%. Over longer periods, GFA has continued to outpace the S&P 500 and its comparable Lipper peer group indexes by significant margins. For the 10 years ended August 31, 2012, GFA posted an average annual total return of 7.6%, compared with 6.5% by the S&P 500. Over 20 years, GFA produced an average annual total return of 10.3%, compared with 8.4% by the S&P 500. Over its nearly 39-year history, GFA had an average annual total return of 13.3%, compared with 10.5% by the S&P 500. We continue to believe that we have a sound and robust investment approach that can do well for our shareholders over the long term. [Begin Sidebar] Results at a glance Total returns for periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime1 The Growth Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index2 Lipper Capital Appreciation Funds Index Lipper Growth Funds Index Lipper Large-Cap Core Funds Index — 3 Lipper Large-Cap Growth Funds Index — 3 1 Since Capital Research and Management Company (CRMC) began managing the fund on December 1, 1973. 2 The S&P 500 is unmanaged and, therefore, has no expenses. 3 This Lipper index was not in existence when CRMC began managing the fund. [End Sidebar] [photo of peaches hanging fromtree branches] [Begin Sidebar] In this report Special feature 6 Investing in companies that can do well in any market Contents 1 Letter to investors 4 The value of a long-term perspective 12 Summary investment portfolio 18 Financial statements 35 Board of directors and other officers [End Sidebar] Investment results analysis The fund’s 20 largest holdings produced very satisfying results. GFA’s largest investment, Apple, had a total return of 72.9%, aided by rising sales of its iPad and iPhone products. Consumer discretionary stocks that helped were Comcast (+55.7%), the nation’s largest cable television provider, and home improvement retailer Home Depot (+70%). Health care stocks made a major contribution to the fund over the past 12 months. Gilead Sciences, the fund’s fourth-largest holding, rose 44.6% during the period. Last November, Gilead agreed to acquire Pharmasset, a smaller company that is developing a drug to treat the hepatitis C virus. Pharmasset, also a GFA holding, rose 104.0% from the beginning of the fiscal year to the day when it was announced that a definitive agreement had been reached. In addition, Alexion Pharmaceuticals gained 85%. GFA’s non-U.S. holdings, which constituted about 14% of net assets, detracted from results during the recent year. In particular, Canadian natural resource, materials and energy companies’ returns declined. They included Canadian Natural Resources (–19.5%) and Potash Corp. of Saskatchewan (–29.2%). Falling natural gas and oil prices hurt these firms. The fund’s investments in China, while relatively small, lagged because of slowing sales. Over most of the past decade, GFA’s international investments have helped the fund. We continue to believe that our investors will benefit in the long run from our involvement in non-U.S. markets because of the advantage of GFA’s extensive global research network. The fund’s holdings of cash and cash equivalents, which totaled about 9% during the year, also detracted from results in a rising stock market on a relative basis. Many of the fund’s portfolio counselors believed it was prudent to hold some cash in this uncertain environment, a judgment that increases flexibility in the event of volatility and may yet prove to be helpful. Cash is not a top-down decision by the fund but is an aggregate of the views of individual portfolio counselors. Welcome new portfolio counselors Two portfolio counselors are leaving GFA at the end of the year and two new portfolio counselors have joined the fund. The new portfolio counselors are Barry Crosthwaite and Martin Romo, both veteran American Funds portfolio counselors. Barry has 15 years of experience with our firm and Martin has 20 years. The exiting counselors are Gordon Crawford, who is retiring at the end of the calendar year (see the box below for more details), and Dylan Yolles, who left the fund in September to take on new investing responsibilities with other American Funds. We thank Gordon and Dylan for their many contributions to GFA over the years. The road ahead In the coming months, we can expect to see a repeat of the negative headlines we’ve already been seeing. Sovereign debt problems in Europe and fiscal problems in the U.S. have not been resolved. It is harder to say whether we will continue with good market returns despite the news. The stock market will be looking for whether the trajectory of these issues is improving or not. Flare-ups in the Middle East, as well as developments in the U.S. presidential election, may add to volatility. As we mention in our feature story, we seek to invest in companies that can do well in almost any environment. Turn to page 6 to see examples of companies in GFA that, in the recent past, have created their own demand or provided relatively recession-resistant services. We invest in stocks one at a time, after extensive, fundamental research. We invest with a long-term horizon at a time when many others have shortened their time frame. We pay close attention to valuation, which can help mitigate risk and increase return. Ours is a durable investment approach that has stood the test of time, and in which we are confident. We thank you for your support of The Growth Fund of America. Cordially, /s/ James F. Rothenberg James F. Rothenberg Vice Chairman of the Board /s/ Donald D. O’Neal Donald D. O’Neal President October 8, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] [photo of Gordon Crawford] We take this opportunity to say special thanks to Gordon Crawford, senior vice president of The Growth Fund of America, who will retire at the end of 2012 after a 40-year career at The Capital Group Companies. Twenty of those years were spent as a portfolio counselor with GFA, but he influenced the fund for all of his lengthy career as either an analyst or counselor. Gordon is a well-known and well-respected investor among the media/entertainment companies and their leaders. We thank him for his uniquely large contributions and long-term dedicated service. We wish him well. [End Sidebar] Other share class results unaudited Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2012 (the most recent calendar quarter-end): 10 years/ 1 year 5 years Life of class1 Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % –1.06 % % Not reflecting CDSC –0.69 Class C shares Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase –0.71 Not reflecting CDSC –0.71 Class F-1 shares3 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 Reflecting 5.75% maximum sales charge –1.16 Not reflecting maximum sales charge Class 529-B shares2,4 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase –1.15 Not reflecting CDSC –0.78 Class 529-C shares4 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase –0.77 Not reflecting CDSC –0.77 Class 529-E shares3,4 –0.26 Class 529-F-1 shares3,4 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class F-2 shares only. All other share classes reflect 10-year results. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. For information regarding the differences among the various share classes, refer to the fund prospectus. The value of a long-term perspective How a $10,000 investment has grown Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2012)* 1 year 5 years 10 years Class A shares % –0.81
